DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 08/19/2021 has been entered. Claims 1-15 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11, and 14 recite "managing information related to a number of stop times of the fuel cell system". This limitation is a process that covers a step that can be performed in the mind. Other than citing a generic controller, there is nothing in the claim element that precludes the step from practically being performed in the mind. For example, “managing information” in the context of this claim encompasses the user counting in the mind.  
This judicial exception is not integrated into a practical application because it simply displays or outputs the data to a generic management apparatus without additional limitation as to how the information is applied in the controller. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply recites a generic controller and management apparatus with a high degree of generality, and it is not specifically integrated into the fuel cell system. 
Claim 13 recites “a receiver configured to receive… a message”. This limitation is a process that covers a step that can be performed in the mind. Other than citing a generic receiver, there is nothing in the claim element that precludes the step from practically being performed in the mind. For example, “receiving a message” in the context of this claim encompasses the user verbally speaking.  
This judicial exception is not integrated into a practical application because it simply . 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply recites a generic management apparatuswith a high degree of generality, and the receiver component is not specifically integrated into the management apparatus. 
Claims 2-10, 12, and 15 are rejected by way of dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al., (JP2015191863A original and machine translation filed with IDS dated 01/27/2020) hereinafter Iwami,  in view of Kobayashi et al., (JP2014053177, see also machine translation) hereinafter Kobayashi.
Regarding Claim 1, Iwami discloses a fuel cell system (Iwami [0003]) comprising a control unit “5” (Iwami [0032]) configured to manage information related to a number of stop times of the fuel cell system (Iwami [0012]), because it counts the number of stops, and an alarm issuing means “53” (Iwami [0042]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), to a remote control “6” with a display “62” (Iwami [0031]) reading on a 
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where these are suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network, as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 2, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” with a display “62” (Iwami [0031]) reading on the management apparatus, can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), which is an example of a message transmitted by the output unit to the management apparatus, according to information related to the number of stops (Iwami [0059]). While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network. Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 3, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” with a display “62” (Iwami [0031]) reading on the management apparatus, can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), which is an example of a message transmitted by the output unit to the management apparatus, according to information related to the number of stops (Iwami [0059]). While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 4, Iwami discloses all of the limitations as set forth above. Iwami further discloses a remote control “6” (Iwami [0031]) such as a manual operation type (Iwami [0031]), reading on operated by a user, wherein the alarm issuing means “53” (Iwami [0042]), or output unit, is 
Regarding Claim 5, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of normal stop times “Nc” (Iwami [0042]) in which the fuel cell system performs a normal stop (Iwami [0041]).
Regarding Claim 6, Iwami discloses all of the limitations as set forth above. Iwami does not explicitly disclose setting an upper limit of the number of normal stop times. The Examiner notes that selecting an upper limit of the number of normal stop times is an example of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed fuel cell product, it does not provide any additional patentable distinctiveness to the claim. However, the fuel cell controller of Iwami is taken to be capable of being set with an upper limit of the number of normal stop times, particularly since it is already configured to count the number of normal stops as “Nc” (Iwami [0042]). As such, since the structure of the claimed product is disclosed by Iwami, the claim limitation is met.
Regarding Claim 7, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of emergency stop times “Ne” (Iwami [0041]), number of emergency stops, in which the fuel cell system performs an emergency stop (Iwami [0041]), and an emergency stop is taken to be an example of an abnormal stop.
Regarding Claim 8, Iwami discloses all of the limitations as set forth above. Iwami further discloses fuel cell equipment in which an upper limit “Np” of the cumulative number of allowable emergency stops (Iwami [0041]) of the number of emergency stop times “Ne” is set (Iwami [0041]). 
Regarding Claim 9, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the number of stop times includes a number of emergency stop times “Ne” (Iwami [0041]), number of emergency stops, in which the fuel cell system performs an emergency stop (Iwami 
Regarding Claim 10, Iwami discloses all of the claim limitations as set forth above. Iwami further discloses wherein the alarm issuing means “53” (Iwami [0042]), (output unit) is configured to output the information related to the number of stop times when the information related to the number of stop times satisfies a predetermined condition, in this case, is configured to issue an alarm when the cumulative number of allowable emergency stops is met (Iwami [0042]), reading on a predetermined condition. 
Regarding Claim 11, Iwami discloses an equipment management method (Iwami [0010]) comprising: managing information related to a number of stop times of a fuel cell system (Iwami [0010]), since the method includes counting the number of stop processes, and outputting the information related to the number of stop times via an alarm process (Iwami [0010]) via an alarm issuing means “53” (Iwami [0042]), outputting the information related to the number of stop times (Iwami [0042]), wherein the information related to the number of stop times is directly derived from the 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller of Iwami to output relevant information to the user including the number of stop times itself, a remaining number of stop times acquired by subtracting the number of stop times from an upper limit of the number of stop times, a set of the number of stop times and the upper limit of the number of stop times, or a set of the remaining number of stop times and the upper limit of the number of stop times as taught by Iwami in order to transmit relevant data to the remote control user. 
While Iwami discloses that the control is “remote”, and thus taken to be able to transmit and receive wireless transmission of data, it does not explicitly disclose how the output unit transmits data.
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]), reading on a wide area network. Kobayashi further teaches where these are suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output step in the equipment management method of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network, as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 12, Iwami discloses all of the claim limitations as set forth above. Iwami further discloses the outputting includes outputting the information related to the number of stop times when the information related to the number of stop times satisfies a predetermined condition, in this case, because it issues an alarm when the cumulative number of allowable emergency stops is met (Iwami [0042]), reading on a predetermined condition. 
Regarding Claim 13, Iwami discloses a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage a fuel cell system (Iwami [0031]), and an alarm issuing means “53” (Iwami [0042]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), thus necessarily has a receiver in order to receive the data transmitted by the alarm issuing means according to information related to the number of stops (Iwami [0059]), wherein the message indicating information related to the number of stop times is directly derived from the number of stop times (Iwami [0023]) counted by the number of stop counting means “51” of the controller “5” (Iwami [0042]). Iwami further teaches wherein the number of maximum allowable stops Np (Iwami [0041]) is calculated based on current accumulated stops Nc and number of emergency stops Ne (Iwami [0041])and thus issues a message (alarm signal) indicating this information. Thus, the receiver is configured to receive a message indicating information related to a number of stop times, wherein the information including the number of stop times itself, a remaining number of stop times acquired by subtracting the number of stop times from an upper limit of the number of stop times, a set of the 
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]). Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 14, Iwami discloses an equipment management system (Iwami [0001]) comprising a fuel cell system (Iwami [0003]), and a remote control “6” with a display “62” (Iwami [0031]) reading on a management apparatus, because it can be operated to manage the fuel cell system (Iwami [0031]), and a controller (control unit “5”, [0035]) configured to manage information related to a number of stop times of the fuel cell system (Iwami [0012]), because it counts the number of stops, and an alarm issuing means “53” (Iwami [0042]), reading on an output unit, configured to output the information related to the number of stop times (Iwami [0042]), where the display “62” of the management apparatus can display information such as a warning from the alarm issuing means “53” (Iwami [0059]), which is an example of a message transmitted by the output unit to the management apparatus, according to information related to the number of stops (Iwami [0059]), wherein the 
In a similar field of endeavor as it pertains to a fuel cell system (Kobayashi [0001]), Kobayashi teaches a fuel cell control device “5” (Kobayashi [0036]) that receives and transmits information, for example stop operation data (Kobayashi [0029]) via a suitable communication line such as a local area network (LAN) (Kobayashi [0036]), reading on a narrow area network, or a wide area network (WAN) (Kobayashi [0036]). Kobayashi further teaches where this is a suitable wireless transmission network suitable for use with a fuel cell controller (Kobayashi [0036]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the output unit in the fuel cell system of Iwami to utilize a suitable wireless transmission method, such as a local area network or wide area network as taught by Kobayashi in order to wirelessly receive and transmit data to the remote control. 
Regarding Claim 15, Iwami discloses all of the limitations as set forth above. Iwami further discloses wherein the controller is configured to manage a number of manual stop times, since a stop .

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 08/19/2021, with respect to the rejections of claims 1 and 4-12 under 35 USC 102 have been fully considered and are persuasive, since Iwami does not disclose transmitting or receiving information via narrow area network or wide area network.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwami (JP2015191863A), in view of Kobayashi (JP2014053177).
Applicant argues that Iwami does not disclose the specific information related to the number of stop times, since Iwami discloses caution information for avoiding frequent stop/start and maintenance instead. Applicant argues that Kobayashi does not remedy the deficiencies of Iwami.
Upon further consideration, Iwami discloses counting the number of stop times and outputs that information (or a calculation based on that information) to the remote control unit. Since the controller is counting the number of stop times, emergency stop times, and maximum allowable emergency stop times, and is connected to the remote control unit it is taken to be suitably capable of outputting such information. 
Regarding Claim 15, applicant argues that the prior art does not disclose or suggest the feature related to the number of manual stop times. 
The Examiner submits that Iwami discloses wherein the “normal” stop times is referring to stops that are commanded by the user, which is interpreted as a manual stop time, thus meeting the limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/KIRSTEN B TYSL/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722